
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1575
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Ms. Ginny Brown-Waite of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  third week of October as Male Breast Cancer Awareness Week.
	
	
		Whereas each year 450 men will die from male breast cancer
			 and the numbers are increasing;
		Whereas men are typically diagnosed at a late stage due to
			 a lack of awareness that men can develop the disease;
		Whereas it behooves each of us, men, women, parents,
			 siblings, educators, physicians, and citizens, to promote awareness of the
			 disease and to save lives;
		Whereas we must educate the world to the reality of this
			 disease; and
		Whereas in remembrance of the many men who have lost their
			 lives or are fighting for their lives, due to a lack of awareness, it is
			 appropriate that we designate the third week of October as Male Breast Cancer
			 Awareness Week: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the designation, as well as the goals and ideals, of Male Breast
			 Cancer Awareness Week.
		
